UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4143


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FRANK M. JACKSON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:07-cr-00019-FL-1)


Submitted:   September 25, 2014          Decided:   September 29, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Frank    M.     Jackson,   Jr.,       pled   guilty       pursuant    to    a

written plea agreement to possession of a firearm by a convicted

felon, in violation of 18 U.S.C. § 922(g)(1) (2012).                             He was

sentenced   within    the     Guidelines      range      to    fifty-seven      months’

imprisonment. *     On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are   no   meritorious       grounds   for     appeal         but   questioning       the

substantive reasonableness of Jackson’s sentence.                           Jackson was

informed of his right to file a pro se brief but has not done

so.   The Government has filed a motion to dismiss this appeal on

the ground that Jackson knowingly and intelligently waived the

right to appeal his sentence.              For the reasons that follow, we

dismiss in part and affirm in part.

            As pertinent to this appeal, in his plea agreement,

Jackson waived the right to appeal his sentence reserving only

the right to appeal from a sentence in excess of the applicable

advisory    Guidelines        range    established            at    sentencing.        A

defendant   may     waive    the   right     to    appeal      if    that    waiver    is


      *
        Jackson   was   initially  sentenced   to  151   months’
imprisonment.   Jackson subsequently filed a 28 U.S.C. § 2255
(2012) motion seeking relief under United States v. Simmons, 649
F.3d 237 (4th Cir. 2011) (en banc). The district court granted
the motion and imposed the fifty-seven-month sentence at
resentencing.



                                        2
knowing and intelligent and the issues raised on appeal fall

within the waiver’s scope.                United States v. Davis, 689 F.3d

349, 354-55 (4th Cir. 2012) (per curiam).                              The validity of an

appeal    waiver       “ultimately       is    evaluated          by    reference    to   the

totality of the circumstances.”                    United States v. Copeland, 707

F.3d     522,    528     (4th    Cir.     2013)        (quotation        marks    omitted).

Generally, if the district court fully questions a defendant

regarding the waiver of his right to appeal during the Fed. R.

Crim. P. 11 colloquy, the waiver is both valid and enforceable.

Id.

            A review of the record discloses that the district

court determined Jackson was competent to plead guilty, had the

opportunity to discuss his plea agreement with counsel, entered

his    guilty     plea    in     the    absence        of    threats      or     force,   and

understood       the    terms    of     his    appeal        waiver.       Moreover,      the

sentence        imposed    did     not        exceed        the    advisory       Sentencing

Guidelines range.         Thus, we conclude that Jackson validly waived

his right to appeal his sentence and that the claim raised on

appeal falls within the scope of his waiver.                              See Davis, 689

F.3d at 354-55.           Accordingly, we grant the Government’s motion

to dismiss in part and dismiss the appeal of Jackson’s sentence.

            Although the waiver provision in the plea agreement

precludes our review of Jackson’s sentence, the waiver does not

preclude our review of any errors in Jackson’s conviction that

                                               3
may be revealed by our review pursuant to Anders.                 In accordance

with Anders, we have reviewed the record in this case and have

found no meritorious grounds for appeal.                Thus, as to Jackson’s

conviction, we deny in part the Government’s motion to dismiss

and affirm the conviction.

           This court requires that counsel inform Jackson, in

writing,   of    his   right     to   petition   the    Supreme   Court    of   the

United States for further review.                If Jackson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                  Counsel’s motion must

state that a copy thereof was served on Jackson.                       We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials      before   this    court   and

argument would not aid the decisional process.


                                                            DISMISSED IN PART;
                                                              AFFIRMED IN PART




                                         4